148 S.W.3d 873 (2004)
STATE of Missouri, Respondent,
v.
Stanley JOHNSON, Appellant.
No. ED 83836.
Missouri Court of Appeals, Eastern District, Division One.
November 2, 2004.
Craig Allan Johnston, Columbia, MO, for Appellant.
Deborah Daniels, Lisa M. Kennedy, co-counsel, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Stanley Johnson (Appellant) appeals from the trial court's judgment of conviction entered upon a jury verdict finding Appellant guilty of first-degree burglary, Section 569.160,[1] first-degree assault, Section 565.050, armed criminal action, Section *874 571.015, and violating an order of protection, Sections 455.050 and 455.085. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise indicated.